 Case: 4:19-cv-00429-JCH Doc. #: 21 Filed: 07/02/19 Page: 1 of 2 PageID #: 118



      UNITED STATES DISTRICT COURT EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION
                        Case No. 4:19-cv-00429-JCH

ENERGIZER BRANDS II LLC,
ENERGIZER HOLDINGS, INC., and
AMERICAN COVERS, LLC,

                  Plaintiffs,

v.

PARADISE AIR FRESH, LLC, MARC
FUNDERLICH, and RYAN SIMONS,

                 Defendants.
                                                 /

                VERIFIED MOTION FOR ADMISSION PRO HAC VICE

       Pursuant to Rule 12 of the Local Rules of the United States District Court for the Eastern
District of Missouri, I, Christopher P. Benvenuto, move to be admitted pro hac vice to the bar of
this court for the purpose of representing Defendants, Paradise Air Fresh, LLC, Marc Funderlich,
and Ryan Simons in this matter.

       In support of this motion, I submit the following information as required by Rule
12.01(E):

(a) Full name of the movant-attorney: Christopher Paul Benvenuto

(b) Name of the firm or letterhead under which the movant practices. Include the address,
telephone number and fax number of the firm:

Name: Gunster, Yoakley & Stewart, P.A.
Address: 777 South Flagler Drive, Suite 500 East
City, State Zip: West Palm Beach, FL 33401
Phone No.: 561-650-0541
Fax No.: 561-655-5677

(c) Email for movant-attorney: cbenvenuto@gunster.com

(d) Name of the law school(s) movant attended and the date(s) of graduation therefrom:
University of Florida, The Fredric G. Levin College of Law – 2003
  Case: 4:19-cv-00429-JCH Doc. #: 21 Filed: 07/02/19 Page: 2 of 2 PageID #: 119



(e) Bars, state and federal, of which the movant is a member, with dates of admission and
registration numbers, if any:

2003 – State of Florida, State Bar No. 649201
2004 – United States District Court for the Southern District of Florida
2007 – United States District Court for the Northern District of Florida
2008 – United States District Court for the Middle District of Florida

(f) The movant is a member in good standing of all bars of which movant is a member; the
movant is not under suspension or disbarment from any bar; the movant has attached to this
motion a certificate of good standing in the bar of the jurisdiction in which the movant resides or
is regularly employed as an attorney.

(g) Movant does not reside in the Eastern District of Missouri, is not regularly employed in this
district and is not regularly engaged in the practice of law in this district. Movant attests under
penalty of perjury the truth and accuracy of the foregoing facts, and respectfully requests that this
motion be granted and that the movant be admitted pro hac vice to the bar of the court to appear
in the instant matter.

                                              Signature of Movant



                                              /s/ Christopher P. Benvenuto
                                              Christopher P. Benvenuto, Esq.
                                              FL Bar No. 649201
                                              Gunster, Yoakley & Stewart, P.A.
                                              777 South Flagler Drive, Suite 500 East
                                              West Palm Beach, FL 33401
                                              Tel: 561-655-1980
                                              Fax: 561-655-5677
                                              cbenvenuto@gunster.com
                                              Counsel for Paradise Air Fresh, LLC
                                              and Marc Funderlich

                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 2, 2019, I electronically filed the foregoing Motion with the
Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this
day on all counsel of record via transmission of Notices of Electronic filing generated by
CM/ECF.
                                              /s/ Christopher P. Benvenuto
                                              Christopher P. Benvenuto
FTL_ACTIVE 5332572.1
